946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph E.L. SULLIVAN, Appellant,v.U.S. PROBATION OFFICER, and U.S. Parole Commission, and DickThornburgh, United States Atty. General, and J.Michael Quinlan, Director, FederalBureau of Prisons, and JohnClark, Warden, Appellees.
No. 90-5158.
United States Court of Appeals, District of Columbia Circuit.
April 11, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the court's order to show cause, filed February 20, 1991, it is


2
ORDERED that the court's order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order, filed May 15, 1990, be summarily affirmed substantially for the reasons stated by the district court.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.